DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 12-18-20 arguments vis-à-vis non-statutory, obviousness-type double patenting rejections over Rayner et al., US 10,279,307 (2019) (“’307”), simply stating that the rejections were addressed by the 12-18-20 claim amendments (i.e. ‘307 does not claim the instant claims’ water content), have been fully considered and are persuasive in view of said amendments.  These rejections are withdrawn.
Applicant's 12-18-20 arguments vis-à-vis rejections over the prior art and under 35 U.S.C. 112, simply stating that the rejections were addressed by the 12-18-20 claim amendments, have been fully considered and are persuasive in view of said amendments.  Although said rejections are withdrawn, the amendments necessitated the new rejections appearing below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends from claim 3 (which depends from claim 1) and recites that >4M of the single carboxylic acid salt is present; claim 1 requires that the method’s absorbent comprises ≥95% water.  Even the lightest-MW salt of the lightest-MW carboxylic acid (i.e. lithium formate, LiO2CH) has an MW of 51.96 g/mol; a 4M solution thereof will contain 207.84 g LiO2CH in 1L (i.e. 1,000 g) H2O, i.e. ~20.78 wt% LiO2CH (and ~79.22 wt% water, well below the claimed minimum of 95%).  Claim 4 thus contradicts claim 1, rendering claim 4 rejected under 35 U.S.C. 112(d)/4th par. as an improper dependent claim.  See Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).  Claim 5, containing all of claim 4’s limitations, is so rejected as well.  Since prior art that would meet/satisfy claim 4 would not also meet/satisfy claim 1, claims 4-5 have not been treated on the merits vis-à-vis the prior art.

Claims 2 and 16-17 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 2 recites “the loaded capture composition” and depends from claim 1, but claim 1 does not recite “a loaded capture composition” or the like.  Thus, claim 2’s quoted recitation lacks sufficient antecedent bases, claim 2 indefinite and rejected under 35 U.S.C. 112(b)/2nd par. as such.  Applicant is hereby advised that, as dependent claim 2 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 12, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trentham et al., US 4,363,791 (1982) (“‘791”).  Regarding claims 1, 3, 15, and 18, ‘791 discloses a method of capturing SO2 and CO2 from a mixed gas, comprising contacting the mixed gas with an aq. absorbent composition comprising 3 wt% methyldiethanolaminium acetate (i.e. MDEA-H+ CH3COO-, the MDEA salt of acetic acid; herein “MDEA acetate”) and 97 wt% H2O.  See ‘791 at, e.g., col. 4, ln. 18-34 and Ex. 1 (sample C in associated table); Fig. 1.
Regarding claim 2, ‘791 captures SO2 and CO2 as detailed above vis-à-vis claims 1, 15, and 18.  ‘791 thereafter releases the captured acid gases from its loaded absorbent by heating and/or applying a reduced P compared to the absorption P, and thereafter cooling the resulting lean aq. absorbent to regenerate the aq. absorbent as claimed.  See id. at, e.g., col. 4, ln. 39-50, 
Regarding claims 9, 12, and 19, ‘791 adds soda ash (Na2CO3) to its aq. absorbent composition.  See id. at, e.g., col. 5, ln. 11-16; Fig. 1.
Regarding claim 17, since applying reduced P is not positively required in claim 2 (from which claim 17) depends, ‘791’s disclosures vis-à-vis claim 2 are considered to satisfy claim 17 as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 6-8, 10, and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘791.  Regarding claim 6, ‘791 teaches the appropriateness and preferability of employing the carboxylate anion of acetic acid (as detailed above), propionic acid, or butyric acid.  See ‘791 at, e.g., col. 3, ln. 3-22.  Although ‘791 does not teach a specific example simultaneously employing multiple such anions, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, given ‘791’s teaching of the appropriateness and preferability of employing said anions: it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  Additionally and/or alternatively, ‘791 teaches the appropriateness and preferability of employing MDEA acetate and TEA acetate (triethanolaminium acetate), rendering it prima facie obvious to employ both of said acid salts simultaneously.  See ‘791 at, e.g., col. 3, ln. 30-34; In re Kerkhoven; MPEP 2144.06.
Regarding claim 8, ‘791 teaches the appropriateness and preferability of employing MDEA acetate and TEA acetate, rendering it prima facie obvious to employ both of said acid salts simultaneously.  See ‘791 at, e.g., col. 3, ln. 30-34; In re Kerkhoven; MPEP 2144.06.
Regarding claims 7 and 10, ‘791 employs a C2-4 carboxylic acid salt (such as MDEA acetate or TEA acetate) in its aq. absorbent composition as detailed above; the obviousness of employing an additional member thereof is also as detailed above.  Although ‘791 does not teach employing a C5-8 carboxylic acid alkanolaminium salt as claimed, it nevertheless would have claim 10) ‘791’s MDEA acetate or TEA acetate, and/or ii) in conjunction therewith (as in claim 7)1, since the claimed C5-8 anions are mere homologs of ‘791’s C2-4 anions (esp. ‘791’s C4 anion, denoted as the salt of butyric acid) and thus would reasonably be expected to have similar properties thereto.  MPEP 2144.09.  Regarding i), selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Regarding ii), see In re Kerkhoven; MPEP 2144.06.
Regarding claim 16, ‘791’s Ex. 1 sample C employs a 218oF (~103oC) regeneration T.  See ‘791 at, e.g., Ex. 1 (sample C) and associated table.  Although this T lies slightly above the claimed range, this does not connote patentability: a prima facie case of obviousness exists where the claimed and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (or results).  See MPEP 2144.05 I; Titanium Metals Co. of Am. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); Accord, In re Kirsch, Barnby, and Potts, 182 USPQ 286, 290 (CCPA 1974) (finding that prior art teachings lying slightly outside of a claimed range nevertheless negate non-obviousness, especially in the absence of any criticality statements regarding the claimed range).
Additionally and/or alternatively regarding claim 17, since ‘791 does not specify an absorption P for its method, it may reasonably be presumed and/or would have been obvious to Id.  As such, employing a regeneration P within the claimed range is reasonably inferred and/or would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of ‘791’s express and/or implicit teachings and suggestions.  Id.

Claims 7, 10, and 13-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘791 in view of Trentham et al., US 4,320,101 (1982) (“’101”).  Regarding claims 13-14, ‘791’s teachings are as detailed above.  Although ‘791 does not employ a potassium metal salt of a carboxylic acid in its aq. absorbent composition, ‘101 so teaches.
‘101 teaches that appropriate materials for removing SO2 from mixed gases (as ‘791’s method does) include alkanolaminium C2-5 carboxylate salts, and alkali metal (of which K is a member and would be “at once envisaged” as such by those of ordinary skill in the art) salts of C1-4 carboxylic acids or of benzoic acid, with MDEA acetate (such as ‘791’s as detailed above), TEA acetate (same), NaOAc, and sodium benzoate being preferred.  See ‘101 at, e.g., col. 4, ln. 51 to col. 5, ln. 22.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘791’s overall methodology by employing an alkali metal (e.g. K) salt of a C1-4 carboxylic acid or of benzoic see MPEP 2144.06 II, citing In re Fout.  Regarding ii), see In re Kerkhoven; MPEP 2144.06.
Additionally and/or alternatively regarding claims 7 and 102, ‘791 employs MDEA acetate and renders prima facie obvious employing a mixture of two or more carboxylic acid salts as detailed above.  For its part, ‘101 teaches the appropriateness of employing alkanolaminium salts of C2-5 carboxylic acids (esp. the MDEA or TEA salts thereof) as detailed above, rendering it prima facie obvious to do so in conjunction with ‘791’s MDEA acetate.  See ‘101 at, e.g., col. 4, ln. 51 to col. 5, ln. 22.  As such, employing an alkanolaminium (esp. MDEA-H+ or TEA-H+) metal salt of a C5 (aliphatic) carboxylic acid in conjunction with ‘791’s MDEA acetate would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In re Kerkhoven; MPEP 2144.06.

Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘791 in view of Quinn et al., US 4,973,456 (1990) (“’456”).  Regarding claim 11, ‘791’s addition of Na2CO3 to its aq. absorbent composition are as detailed above.  While ‘791 does not teach the use of a phenol salt as its base additive as claimed, this limitation is taught by ‘456.
‘456 teaches that “The absorption of CO2 using aqueous solutions of strongly alkaline salts has been practiced for over 50 years…  The most commonly used salts are sodium and potassium carbonate… and phenolate.”  See ‘456 at col. 1, ln. 48-54.  Given ‘456’s statement of the effectiveness (and thus interchangeability) of carbonate salts such as (‘791’s) Na2CO3 and phenolate salts (such as ‘427’s), it would have been obvious to one of ordinary skill in the art 2-and-SO2-removing process i) instead of and/or ii) in addition to ‘791’s Na2CO3.  Regarding i), see MPEP 2144.06 II, citing In re Fout.  Regarding ii), see In re Kerkhoven; MPEP 2144.06.

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2021.
Applicant's amendment and/or submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12-18-20 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b) and 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained 


/DANIEL BERNS/ March 17, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rationale ii) may also be employed vis-à-vis claim 10, since the claims are in the overall open-set “comprising” format and thus do not exclude additional, unrecited elements.  MPEP 2111.03.
        2 See fn. 1, above.